ACCEPTED
                                                                                        06-14-00222-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                   2/11/2015 9:19:10 AM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK

                   APPELLATE CAUSE NO. 06-14-00222-CR
                     TRIAL COURT CAUSE NO. 1423993
                                                                FILED IN
 TAMMY KAY TAYLOR                        §    IN THE COURT 6th
                                                           OFCOURT
                                                               APPEALS
                                                                    OF APPEALS
                                         §                    TEXARKANA, TEXAS
 v.                                      §    SIXTH   APPELLATE   DISTRICT
                                                            2/11/2015 9:19:10 AM
                                         §                     DEBBIE AUTREY
                                         §                          Clerk
 THE STATE OF TEXAS                      §    TEXARKANA, TEXAS

                   APPELLANT’S FIRST MOTION
            TO EXTEND TIME TO FILE APPELLANT'S BRIEF

      Appellant, pursuant to TEX. R. APP. P. 38.6, files this her first motion for an
extension of time to file Appellant's Brief, and for good cause shows the following:
      1.    This case is on appeal from the 8th Judicial District Court of Hopkins

County, Texas.
      2.    Appellant’s Brief is due today, i.e., February 11, 2015.
      3.    Appellant’s Counsel asks that he be given an extension to file
Appellant’s Brief to Wednesday, February 25, 2015.
      4.    This motion is unopposed. On Tuesday, February 10, 2015, Appellant’s
Counsel spoke by telephone with Mr. Clay Harrison, who is the attorney tasked with
preparing Appellee’s Brief. (The lead attorney remains Mr. Will Ramsay.) Mr.

Harrison advised Appellant’s Counsel that this motion is unopposed.
      5.    No extension to file Appellant’s Brief has been received in this cause.
      6.    Appellant-Defendant is currently incarcerated. As noted in the Docketing

Statement on file with this Court, the trial court assessed the following punishment

– 15 years to do in the Texas Department of Criminal Justice.


APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF           -PAGE 1-
      7.     Appellant’s Counsel cites his workload as the basis for this request.

Appellant’s Counsel relies on the following facts as good cause for the requested

extension:

             A.     Counsel has a response to a motion for summary judgment, where
he represents eighteen (18) individuals against two corporations in a misclassification

case brought pursuant to the Fair Labor Standards Act, 29 U.S.C. §§201 et seq. See
Civil Action No. 3:13-cv-03939-P, styled Bowens et al. v. EagleOne, Inc. et al.,

which is pending in the U.S. District Court for the Northern District of Texas, Dallas
Division (Solis, J.).
             B.     On Thursday, February 5, 2015, Appellant’s Counsel was in Lone
Star, Texas taking the oral depositions of two employees – one witness was the

highest-ranking official at the plant in question, and the other witness was a long-
term, and unionized, employee – in Case No. 2:14-cv-00731-JRG-RSP, styled Rodney

Lee Johnson v. U.S. Steel Tubular Products, Inc., which is pending in the U.S.
District Court for the Eastern District of Texas, Marshall Division, and which
involves claims arising under the Family and Medical Leave Act, 29 U.S.C. §§2611

et seq. (“FMLA”); Section 704 of Title VII of the Civil Rights Act, 42 U.S.C. §2000e

– 3(a); and, the Americans with Disabilities Act, 42 U.S.C. §§12101 et seq. (“ADA”)
This case is currently set for a bench trial before the Hon. Rodney Gilstrap on May

7, 2015.

             C.     Counsel had to respond to interrogatories and requests for
production, which are also due today, in Civil Action No. 4:14-cv-00660-ALM,


APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF             -PAGE 2-
styled Donna Michelle Singleton v. Hiring Partners, Inc., which is pending in the

U.S. District Court for the Eastern District of Texas, Sherman Division (Mazzant, J.).

This case involves claims pursuant to the FMLA and ADA. A conference before the

Court is set for February 25, 2015.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File Appellant's Brief, and for such other and

further relief as the Court may deem appropriate.

      Dated February 11, 2015
                                        Respectfully submitted,

                                              /s/ Wade A. Forsman
                                        By:
                                              Wade A. Forsman
                                              State Bar No. 07264257
                                              P.O. Box 918
                                              Sulphur Springs, Texas 75483-0918
                                              Tel: 903.689.4144
                                              Fax: 903.689.7001
                                              wade@forsmanlaw.com
                                        Attorney for Defendant/Appellant
                                        Tammy Kay Taylor


                          CERTIFICATE OF SERVICE

      This is to certify that on February 11, 2015, a true and correct copy of the

above and foregoing document was served on the Office of the District Attorney for

the 8th Judicial District by hand delivery.
                                              /s/ Wade A. Forsman
                                              Wade A. Forsman


APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF            -PAGE 3-
                           UNSWORN DECLARATTION

        1.     My name is Wade A. Forsman. I am the attorney whom the trial court

appointed to represent the appellant in this appeal.

        2.     All of the allegations of fact contained in the foregoing motion are true

and correct.

        3.     Pursuant to §132.001 of the Texas Civil Practice and Remedies Code,
my full name is Wade Arnold Forsman, my date of birth is June 14, 1958, my work

address is P.O. Box 918, Sulphur Springs, Hopkins County, Texas 75483-0918,
United States of America. I declare under penalty of perjury that the foregoing is true

and correct. Executed in Hopkins County, State of Texas, on the 11th day of February

2015.

                                                /s/ Wade A. Forsman

                                                Wade A. Forsman, Declarant




APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF              -PAGE 4-